DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5  of U.S. Patent No. 10,297,167. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 13 :  claim 1 of the ‘167 patent provides a teaching a computerized method for assessing one or more temperament characteristics of a registered user by a centralized computing device via a network (see col. 20:58-60), the method comprising:
displaying, to a user, a first user interface including at least two color elements for a first user selection, the at least two color elements each including an associated set of one or more displayed words related to traits and characteristics (see claim 1 col. 21:5-15);
receiving the first user selection based on the first user interface (see claim 1 col. 21:15-18);
determining a contextual temperament assessment based on the received first user selection, the contextual temperament assessment including a plurality of temperament depictions representative of the user in a plurality of the associated situational contexts based on the received first user selection and the received second user selection; and
displaying, to the user, the determined contextual temperament assessment based on a predetermined situational context.
The difference between claim 1  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.   For example, the claim 1 of the ‘167 contain limitation directed to “storing, in the centralized computing device, data related to a plurality of user profiles each including a unique API key; receiving, from a user device, a request to access a user profile, wherein the request includes a unique API key indicating service access privileges for the user profile; granting access to the user profile to the user device based on the received unique API key and the stored In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claims 2 and 14:  Claim 1 of the ‘167 patent provides a teaching of wherein the first user selection is indicative of a sort order of the associated set, the associated set sort order indicative of a scale ranging from "most like me" to "least like me" (see col. 21:13-15). 
Claims 3 and 15:  Claim 1 of the ‘167 patent provides a teaching of displaying, to the user, a second user interface including at least two word groupings for a second user selection, each word grouping having an associated situational context, the second user selection indicative of a sort order of the word groupings, the word grouping sort order indicative of a scale ranging from "most like me" to "least like me" (see claim 1 line 21:23-30);
receiving the second user selection based on the second user interface (see claim 1 line 21:30-32); and
determining the contextual temperament assessment based on the received first user selection and the received second user selection (see claim 1 line 21:35-43).
Claims 4 and 16:  Claim 1 of the ‘167 patent provides a teaching of  wherein the contextual temperament assessment includes a plurality of temperament depictions representative of the user in a plurality of the associated situational contexts based on the received first user selection and the received second user selection (see col. 21:39-43).  
	Claims 5:  Claim 1 of the ‘167 patent provides a teaching of further comprising weighting the contextual temperament assessment on the basis of the received first user selection (see col. 21:35-37).  
	Claim 6:  Claim 1 of the ‘167 patent provide a teaching of displaying a third user interface displaying the determined contextual temperament assessment relative to one or more the plurality of additional determined contextual temperament assessments (see col. 21:55-59).
	Claim 7: Claim 1 of the ‘167 patent provides a teaching of storing the determined contextual temperament assessment in a database accessible by a centralized computing device, wherein the database stores a plurality of additional determined contextual temperament assessments of a plurality of registered user (see col. 21:43-47).  
	 Claims 8 and 18: Claim 1 of the ‘167 patent provides a teaching of:
storing, in the database, data related to a plurality of user profiles each including a unique API key (see col. 20:62-64);
receiving a request to access a user profile, wherein the request includes a unique API key indicating service access privileges for the user profile (see col. 20:65-68); 
and granting access to the user profile based on the received unique API key and the stored data (see col. 21:1-2). 
Claims 17:  Claim 1 of the ‘167 patent provides a teaching of storing the determined contextual temperament assessment in a database accessible by a centralized computing device, wherein the database stores a plurality of additional determined contextual temperament assessments of a plurality of registered users (see col. 21:44-48).  
Claim 10:  Claim 2 of the ‘167 patent provides a teaching of wherein each associated situational context comprises one of a "at work" context, a "home/family" context, a "with friends context", a "my world-view" context, and a "my self-view" context.
Claim 11:  Claim 3 of the ‘167 patent provides a teaching of wherein the predetermined situational context comprises one of a "at work" context, a "home/family" context, a "with friends context", a "my world-view" context, and a "my self-view" context, wherein the method further comprises filtering the determined contextual temperament assessment according to the predetermined situational context.
Claim 12:  Claim 5 of the ‘167 patent provide a teaching of providing a document accessible to the user, the document including one or more informational elements related to the determined contextual temperament assessment.
	Claim 20:   The combination of claims 2 and 3 of the ‘167 patent provide a teaching of wherein each associated situational context comprises one of a "at work" context, a "home/family" context, a "with friends context", a "my world-view" context, and a "my self-view" context, and wherein the predetermined situational context comprises one of a "at work" context, a "home/family" context, a "with friends context", a "my world-view" context, and a "my self-view" context, wherein the method further comprises filtering the determined contextual temperament assessment according to the predetermined situational context.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitation of independent claims 1, 13 are directed to providing a selection of colors elements for selection by the user, receiving selection by the user, providing a temperament assessment based on the user’s selection and display the assessment result to the user.  These limitations are process and apparatus that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer”, “user interface” and “displaying” nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitations of these steps encompass the a human/user providing a selection of colors elements for another user/human, receiving selection by the user, thinking of an assessment based on the user’s selection and providing a result of said assessment. If a claim limitation, under its broadest reasonable 
The dependent limitation do not alleviate the issues enumerated in independent limitation above.  These limitations also appear to be directed to an abstract idea:
Claims 2-4, 6, 14-15 provide limitation directed to a similar step of a providing a selection to the user, receiving user selection and determining an assessment results based on the user’s selection.  As such can be interpreted as a type of mental process since these steps can be perform solely in the human mind or performed in conjunction with recitation of generic computer components.
Claims 5 and 16, provides a limitation of weighing the assessment on the basis of the user’s selection.  As such can be interpreted as a type of mental process since these steps can be perform solely in the human mind or performed in conjunction with recitation of generic computer components.
Claim 7 and 17, is directed to the storing the assessment into a database for a plurality of user.   As such can be interpreted as a type of mental process since these steps can be perform solely in the human mind or performed in conjunction with recitation of generic computer components.
Claim 9 and 19, are directed to the step of generating a group of subset of plurality of registered user, aggregating the contextual assessment associated with the group, determining a a group assessment.   As such can be interpreted as a type of mental process since these steps can be perform solely in the human mind or performed in conjunction with recitation of generic computer components.
Claim 10-11 and 20, are directed to the label given to the situational context and predetermined situational context.  These limitations can be interpreted as a type of mental process since these steps can be perform solely in the human mind or performed in conjunction with recitation of generic computer components.
Claim 12 is directed to a document having elements related to the determined contextual assessment.  As such can be interpreted as a type of mental process since these steps can be perform solely in the human mind or performed in conjunction with recitation of generic computer components.
The judicial exception is not integrated into a practical application. In particular, the claim recite additional elements that are commonly considered to be a generic computer component/function.  For example: centralized computing device via a network, user interface, and database.   These components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to:  display interface and receive user input,  and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
The examiner notes that claims 8 and 18 are not rejected under 35 U.S.C 101 since the limitations are not directed to an abstract idea and/or can be interpreted as to contain additional elements that are sufficient to amount to significantly more than the judicial exception.   As such, the examiner takes the position that the limitations of these claims should be incorporated to the limitation of claims 1 and 13 to put the application in a better condition for allowance.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715